Citation Nr: 0100787	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  98-18 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for the residuals of a 
head injury.

4.  Entitlement to service connection for an eye condition.

5.  Entitlement to service connection for sinusitis.

6.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral knee condition.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for a back disability.

9.  Entitlement to service connection for a stomach 
condition.

10.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The appellant's DD Form 214 indicates that she had active 
service from November 1989 to June 1990.  She also has three 
additional periods of active service from July 1990 to 
September 1992.  



FINDINGS OF FACT

1.  Service connection for a bilateral knee condition was 
denied by means of an October 1993 rating decision.  That 
decision was not appealed.

2.  Evidence received since the October 1993 rating decision 
does not bear directly and substantially upon the specific 
matter under consideration and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  



CONCLUSIONS OF LAW

1.  An October 1993 rating decision which denied service 
connection for a bilateral knee condition is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302,  20.1103 
(2000).

2.  New and material evidence has not been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral knee condition.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral knee condition - New and Material Evidence.

Entitlement to service connection for a bilateral knee 
condition was initially denied by means of a rating decision 
dated in October 1993.  The appellant was notified of that 
decision in October 1993 and did not appeal the decision. 
Therefore, that decision is final.  In order to re-open the 
claim, she must present new and material evidence.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.156 (2000).

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (2000).  New and material 
evidence is defined as follows:

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

The evidence before the RO in 1993 included the appellant's 
service medical records which show that she was seen for knee 
problems in service.  She was seen in December 1988 for right 
leg swelling and left knee pain.  The diagnosis was Achilles 
tendonitis and patellofemoral pain syndrome.  (The medical 
report indicates that she was on active duty in the National 
Guard and that she had been in basic training for 2 weeks at 
that time.)  A January 1989 treatment note indicates that she 
had bilateral knee pain and was diagnosed with bilateral 
patellofemoral pain syndrome.  (The treatment note indicates 
that she was in the 6th week of training and that she was in 
the National Guard.)  A March 1989 treatment report notes 
that she was on duty, that she reported having fallen in 
"BMTS" (basic military training school) in the third week 
of November 1988, that it was painful for a while, that it 
resolved, and that it was painful again after the 5 mile run.  
The left knee was examined and x-ray of the left knee was 
conducted, which was normal.  The diagnosis was 
patellofemoral syndrome.  She was given crutches.  A physical 
profile report dated the same day in March 1989 indicates 
that she was placed on profile for a painful right knee 
(rather than left).  Another treatment report which appears 
to be dated in March 1989 (date is somewhat illegible) 
indicates that she had pain in the left knee since Monday, 
and that it was injured in basic training.  A diagnosis of 
left knee pain is noted (the rest of the diagnosis is 
illegible).  She was given crutches and medication.  (It is 
noted that she was on active duty at that time.)   She was 
followed for her left knee in April 1989; the diagnosis is 
illegible.  She was again followed for her left knee pain in 
May 1989 and the diagnosis was mild patellofemoral syndrome.  
(She was on active duty at that time.)  Her retention 
examination report, dated in April 1992, does not indicate 
any complaints or reports of knee trouble.  The clinical 
evaluation of the lower extremities was normal.      

Also before the RO in 1993 was report of a VA examination, 
dated in June 1993, which indicates, in pertinent part, that 
the appellant reported that she injured her left knee in 
basic training.  Musculoskeletal examination showed that the 
left knee was within normal limits.  

Evidence submitted after the 1993 RO decision includes 
private medical records which indicate that the appellant was 
involved in a motor vehicle accident in April 1997 and 
sustained injuries to the neck and back.  She also sustained 
some contusions to both legs.  

Evidence submitted after the 1993 RO decision also includes 
VA medical records which indicate that the appellant received 
treatment for her neck and back injuries subsequent to the 
1997 motor vehicle accident.  In April 1997, she reported 
severe pain in the right lower extremities, which was 
described as shooting pain in the medial aspect of the right 
ankle to the knee with straight leg raises.  The diagnosis 
included soft tissue injury status post motor vehicle 
accident.  In November 1997, she was seen by neurology for 
status post (1997) motor vehicle accident, with cervical and 
low back pain, as well as leg numbness since the accident.  
The diagnosis was back pain, post-traumatic.  

Having considered the evidence of record, the Board finds 
that new and material evidence has not been submitted to re-
open a claim for service connection for a bilateral knee 
condition.  In October 1993, the RO denied entitlement to 
service connection as the condition was acute and transitory.  
In essence, at the time of the prior denial, there was no 
competent evidence of a chronic knee disability.  The 
evidence submitted subsequent to the 1993 rating decision 
pertains to the appellant's motor vehicle accident in 1997.  
While problems with the legs are addressed in the newly 
submitted evidence, this is strictly related to the post-
service accident; the diagnosis was soft tissue injury status 
post motor vehicle accident.  The Board finds that evidence 
pertaining to the post-service motor vehicle accident and its 
residuals have no bearing on the issue of incurrence of a 
bilateral knee condition in service.  We also note that there 
remains an absence of current evidence of a chronic knee 
disability.  Accordingly, the Board finds that new and 
material evidence has not been submitted and that the claim 
is not re-opened.  


ORDER

The petition to reopen a claim for service connection for a 
bilateral knee condition is denied. 

REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, and for reasons stated below, a 
remand is required.  


I. Headaches.

With regard to the appellant's headaches, the record 
indicates that headaches have been shown both in service, and 
post-service.  The etiology of the headaches, however, is 
varied.    

The appellant's service medical records include a May 1989 
treatment record which indicates she had been seen multiple 
times for several complaints: epigastric distress, lower 
abdominal pain, headaches, dizziness.  She now complained of 
intermittent light-headedness.  It occurred yesterday while 
she was running and she was administered IV fluids.  The 
diagnosis was light-headedness, possibly secondary to mild 
dehydration.  The examiner noted that the appellant's 
multiple complaints and non-specific symptoms raised the 
possibility of stress as the etiology.  A June 1989 treatment 
note indicates that she complained of headaches and dizziness 
for the past 7 days.  The vehicle in which she arrived had a 
gas spill and she had had headaches and dizziness since she 
arrived.  She felt light-headed and constipated.  The 
diagnosis was constipation.  A June 1990 sick slip states 
that she had headache, light-headedness, lack of appetite, 
nausea, and was placed on light duty for 24 hours.  In 
December 1990, she complained of dizziness, headaches, 
vomiting, and possible neuralgia (sharp sudden pain on 
extremities).  The symptoms had been there for 1-2 weeks.  
The examiner stated that she had multiple relatively non-
specific complaints, with a previous history of similar 
episodes in 1989.  The diagnosis was rule out anemia.  She 
was seen for similar problems in January 1991 and the 
diagnosis was viral etiology/anemia. On March 10th (year 
unknown), she was seen for headaches and stomach pains for 
the past 4-5 days, location, epigastric/pelvic.  The 
diagnosis was pelvic inflammatory disease.  A March 1992 
treatment report indicates that her headaches were better.  
Her stomach pain was unchanged.  Blood tests showed that she 
was pregnant.  The diagnosis was first trimester pregnancy 
and possible pelvic inflammatory disease.   Her separation 
examination report, dated in April 1992, indicates that she 
reported frequent or severe headaches, and that the examiner 
made a note that she had headaches.

Post-service medical records include a VA treatment report 
dated in March 1994, which indicates that the appellant was 
seen for headaches, dizziness, abdominal cramps; the 
impression was rule out urinary tract infection.  In June 
1995, she was seen for headaches, off and on for 1 week.  She 
also had abdominal cramps for the past 3 weeks.  The 
diagnosis was rule out abdominal pain, rule out urinary tract 
infection versus renal stone.  Another June 1995 treatment 
record notes a diagnosis of anemia, with additional 
information as to the anemia, which is not legible.  In July 
1995, she was seen for headaches for the past 12 days.  The 
diagnosis was rule out sinusitis versus tension headaches.  
In April 1996, she was seen for complaints of headache for 
the past week.  Her past medical history included anemia.  
The diagnosis included headaches.  In September 1996, she 
reported that her headaches were getting worse; her diagnosis 
was migraine headaches.  In March 1998, she again reported 
headaches.  In June 1998, she was diagnosed with headaches 
secondary to oral contraceptives.  A subsequent treatment 
note, also dated in June 1998, indicates that she was advised 
by her primary care provider to stop birth control pills due 
to migraine headaches.      

The post-service medical records also include private medical 
records which indicate that the appellant was involved in a 
motor vehicle accident in April 1997 and that her diagnosis 
included post-traumatic headaches.  

Thus, the record shows that there have been complaints of 
headaches in service on multiple occasions, and that there is 
varied etiology for the headaches, to include due to acute 
and transitory conditions (e.g., dehydration), and, possibly, 
a chronic condition (e.g., anemia), although, this is not 
clear.  There is also post-service medical records showing a 
diagnosis of anemia, as well as headaches, again, due to 
varied etiology.  As there is evidence of headaches both in 
service and post-service, and since the etiology is varied, 
the Board finds that a VA examination is necessary to clarify 
this matter. 

II.  Residuals of Head injury.

The appellant's service medical records do not show any 
complaints or diagnosis of a head injury.  The appellant's 
separation examination report, dated in April 1992, indicates 
that she was in a car accident in 1989, and the rest of the 
statement pertaining to the car accident is illegible.  The 
post-service medical records do not show a diagnosis of any 
residuals or disability associated with a prior head injury 
allegedly sustained in service.  The Board notes that in 
April 1997, she was involved in a motor vehicle accident 
where she sustained neck and back injury; no head injury was 
reported at that time.  She has had various problems as a 
result of this motor vehicle accident, to include neck pain, 
back pain, and post-traumatic headaches.

The Board notes that in March 1998, the appellant filed a 
claim for a head injury, and reported that this was not 
service connected (she was reporting it for nonservice 
connected pension benefits).  The RO nevertheless addressed 
the issue as entitlement to service connection for head 
injury.  The appellant subsequently appealed this decision 
and then stated that she was treated for a head injury in 
service.  The Board finds that the appellant should be 
scheduled for a VA examination to determine whether there is 
any disability associated with a head injury, and the date of 
onset.  

III.  Back Pain.

As with the headaches, the evidence of record indicates that 
the appellant had back pain during and after separation from 
service, and that the etiology is varied. 

The appellant's service medical records indicate that in May 
1991, she was seen in the gynecological clinic for abdominal 
pain.  She also stated that she had back pain at that time.  
The examination report is primarily illegible and the Board 
is unable to determine what diagnosis, if any, was provided.  
Her separation examination report, dated in April 1992, 
indicates that she reported that she had recurrent back pain.  
The examiner noted that she was in a car accident in 1989, 
and the rest of the statement pertaining to the car accident 
is illegible.  The examiner also noted that she had low back 
pain which was possibly from her weight.  

Post-service medical records include a June 1993 VA 
examination report which indicates that the appellant had an 
abdominal ultrasound for, among others, complaints of low 
back pain.  The ultrasound showed that she had bilateral 
hydronephrosis.  In May 1996, she was seen for low back, 
abdominal, and vaginal pain.  Examination of the back showed 
mild sacral reproducible pain.  The abdomen showed mild 
tenderness on deep palpation of the left lower quadrant.  The 
diagnosis included candidiasis and back pain.  A May 1996 
radiographic report indicates that  she was evaluated for low 
back and pelvic pain for the past three weeks.  There 
appeared to be fecal impaction and retention of large amount 
of food material in the stomach.  It was noted that sonogram 
or CT of the abdomen would give more information.  CT of the 
abdomen was negative.  A CT of the pelvis showed a large 
partially calcified left uterine fiborma.  

Post-service medical records also indicate, in pertinent 
part, that she was involved in a motor vehicle accident in 
April 1997.  She sustained injuries to the neck and back.  
She was initially diagnosed with acute cervical and 
thoracolumbar sprain with radiculitis.  An MRI of the lumbar 
spine in July 1997 showed degenerative changes at L5/S1 and 
posterior bony ridging with associated diffused bulging disc.  
Final evaluation in August 1997 showed that she continued to 
have pain and was left with 5 percent disability to the body 
as a whole due to the injuries sustained in the April 1997 
motor vehicle accident.  She also received VA treatment for 
neck and back pain subsequent to the motor vehicle accident. 

Thus, the record shows that a condition was noted in service, 
that she had recurrent back pain after service, and that 
shortly after separation from service, she had diagnostic 
tests for her back pain and was diagnosed with 
hydronephrosis.  However, there are also various other 
diagnoses pertaining to her back pain, to include a sprain 
due to post-service trauma.  Because the etiology of the back 
pain is varied, the Board finds that further development is 
necessary. 

IV.  Stomach.

The service medical records indicate that in April 1989, the 
appellant was seen for complaints of epigastric distress.  
The diagnosis was probable stress gastritis, rule out peptic 
ulcer disease.  In May 1989, she was seen for complaints of 
constipation, and was diagnosed with same.  The next day, she 
reported left lower quadrant crampy abdominal discomfort.  
The diagnosis was "[p]rob[able] [illegible] stool causing 
lower abd[ominal] discomfort."  An upper GI series conducted 
in May 1989 was normal.  A May 1989 consultation sheet (dated 
after the upper GI) indicates that this information was being 
provided for the treating doctor's information since the 
appellant was being treated for acid peptic disease.  The 
doctor stated that he/she added Zantac. A June 1990 sick slip 
states that she had headache, light-headedness, lack of 
appetite, nausea, and was placed on light duty for 24 hours.  
In December 1990, she complained of dizziness, headaches, 
vomiting, and possible neuralgia (sharp sudden pain on 
extremities).  The symptoms had been there for 1-2 weeks.  
The examiner stated that she had multiple relatively non-
specific complaints, with a previous history of similar 
episodes in 1989.  The diagnosis was rule out anemia.  She 
was seen for similar problems in January 1991 and the 
diagnosis was viral etiology/anemia.  In February 1991, she 
was found to have food poisoning and received private 
treatment.  Her private treatment report indicates a 
diagnosis of diarrhea or colitis, unspecified, or acute 
gastroenteritis; service medical records indicate that the 
diagnosis was acute gastroenteritis.  On March 10th (year 
unknown), she was seen for headaches and stomach pains for 
the past 4-5 days, location, epigastric/pelvic.  The 
diagnosis was pelvic inflammatory disease.  In May 1991, she 
was seen in the gynecological clinic for abdominal pain.  The 
examination report is primarily illegible and the Board is 
unable to determine what diagnosis, if any, was provided.  A 
March 1992 treatment report indicates that her stomach pain 
was unchanged.  Blood tests showed that she was pregnant.  
The diagnosis was first trimester pregnancy and possible 
pelvic inflammatory disease.  

Post-service medical records include a VA examination report, 
dated in June 1993, which indicates that the appellant 
reported that she had abdominal pain across the abdomen.  
Examination of the digestive system showed that she had a 
positive Murphy's sign.  She had a positive left kidney punch 
test and left groin was tender to touch.  There were no other 
abnormal abdominal signs other than spasm in the descending 
colon.  She was initially diagnosed with cholelithiasis 
(suspect); irritable (spastic) colon; and chronic 
pyelonephritis, left kidney, suspect.  Subsequently (in June 
1993), an ultrasound of the abdomen was conducted.  The 
impression was parenchymal liver disease, splenomegaly, no 
gallbladder or biliary disease, and mild bilateral 
hydronephrosis suggested; no evidence of pyelonephritis.  An 
addendum report indicates that the diagnosis was that there 
were no stones, that she had mild bilateral hydronephrosis, 
irritable (spastic) colon, and parenchymal liver disease with 
splenomegaly. 

A May 1993 VA treatment note indicates that the appellant 
presented with complaints of abdominal pain which comes and 
goes.  Past medical history included anemia.  The diagnosis 
was pelvic pain, rule out fibroids.  A March 1994 treatment 
report indicates complaints of abdominal cramping.  The 
impression included abdominal pain left lower quadrant and 
rule out urinary tract infection.  
  
A June 1995 treatment record notes that the appellant has 
anemia.  Her lower abdominal pain was improved, but not 
resolved.  Her diagnoses include anemia, with explanation 
which is not legible, and uterine myoma, asymptomatic.   
Another June 1995 treatment note indicates that she was 
(previously) seen for lower abdominal pain, that she was seen 
by gynecology, and that she was diagnosed with myoma.  The 
diagnosis at that time included constipation, abdominal 
pain/vaginitis, and anemia.  Again, another June 1995 
treatment record indicates that  she was seen for abdominal 
cramps for the past 3 weeks.  The diagnosis was rule out 
abdominal pain, rule out urinary tract infection versus renal 
stone.  In August 1995, she was seen for lower abdominal pain 
and was diagnosed with bacterial vaginosis.  In May 1996, she 
was seen for low back, abdominal, and vaginal pain.  The 
abdomen showed mild tenderness on deep palpation of the left 
lower quadrant.  The diagnosis included candidiasis and back 
pain.  

In April 1996, she reported abdominal pain, off and on, for 
years.  The diagnosis included chronic abdominal pain.  In 
November 1997, she was seen for abdominal and back pain.  The 
impression was that she was basically healthy and there was a 
question of history of abuse.  In March 1998, she again 
reported abdominal pain.   

The issue currently before the Board refers to any stomach 
condition.  It is not clear whether this refers to the 
symptoms of nausea (which may possibly be related to anemia, 
diagnosed in service), or the lower abdominal pain, which 
have been attributed to various things; the symptoms, 
however, were all noted in service.  The appellant indicates 
that her symptoms have continued since service.  The 
diagnoses for her symptoms are too varied.  The medical 
evidence is rather confusing and conflicting with regards to 
the symptoms of her stomach; therefore, the Board requests 
that a VA examination be conducted.

V.  Eye condition.

The appellant's service medical records do not indicate 
treatment for any eye condition.  Her separation examination 
report, dated in April 1992, indicates that she reported no 
eye trouble.  She had 20/20 distant vision in both eyes, 
without correction.  Near vision (without correction) was 
20/30 in the right and 20/20 in the left.  A VA examination 
report dated in June 1993 indicates that she did not wear 
glasses and that she had 20/20 vision bilaterally.  Post-
service medical records indicate that in February 1996, she 
was seen for ocular fatigue.  The impression was physiologic 
cupping and symptomatic exophoria.  The appellant contends 
that she has a disability of the eye which was incurred in 
service.  The appellant should be scheduled for a VA 
examination to determine the diagnosis and date of onset of 
any disability of the eye. 

VI.  Sinus condition.

The appellant's separation examination report, dated in April 
1992,  indicates that she reported that she had sinusitis.  
The doctor also made a note that she had sinusitis.  Further 
specialist examination was recommended, with a notation that 
she was 9 weeks pregnant with sinus problems.  A VA 
examination report, dated in June 1993, indicates that 
examination of the nose, sinuses, mouth, and throat, showed 
that she had rhinorrhea, minimal nasal congestion, and some 
post-nasal drip.  Sinusitis was not diagnosed.      

Post-service medical records include, in pertinent part, VA 
treatment records  which indicate that in 1995 (month not 
legible), the appellant was seen for complaints of sore 
throat, watery eyes, and headaches, for the past three days.  
The diagnosis was sinusitis.  A June 1995 treatment note 
makes mention of sinusitis (this appears to be part of the 
medical history).  In July 1995, she was seen for headaches 
for the past 12 days.  The diagnosis was rule out sinusitis 
versus tension headaches.  The Board finds that a VA 
examination should be conducted to determine whether the 
appellant has a chronic sinus condition and the date of onset 
of any such condition.

The RO should also schedule the appellant for VA psychiatric 
and cardiovascular examinations to determine whether she has 
hypertension and PTSD and whether each was incurred in 
service.

In addition, the Board notes that the appellant's DD Form 214 
indicates that prior to November 1989, she had 6 months of 
prior active duty service.  The RO should obtain the DD Form 
214 or other official verification of the dates of service 
prior to November 1989.

Accordingly, this case is REMANDED for the following:

1.  The RO should verify the dates of 
service prior to November 1989.

2.  The RO should take the necessary 
steps to obtain all relevant treatment 
records not already associated with the 
claims file, since the appellant's date 
of separation from service.  The RO 
should specifically ask that the 
appellant identify all providers, 
including private healthcare providers, 
and take the necessary steps to ensure 
that such records are associated with the 
claims file. 

3.  The appellant should be scheduled for 
a VA examination for her headache 
condition and any residual head injury.  
The examiner should solicit a detailed 
history pertaining to the appellant's 
headaches and any head injuries.  All 
necessary diagnostic tests should be 
accomplished.  The examiner should 
indicate a diagnosis (diagnoses) 
pertaining to the appellant's headaches 
and its etiology.  The examiner should 
also state whether such diagnosed 
headache disability, to include any 
underlying condition (e.g., anemia), was 
first manifested in service.  The 
examiner is also requested to state 
whether the appellant has any disability 
associated with a head injury and the 
date of onset of any such disability.  
The claims file should be made available 
for the examiner's review.  The examiner 
is referred to the service and post-
service medical records which indicate 
treatment for headaches on multiple 
occasions and show varied etiology for 
the headaches.  

4.  The appellant should be scheduled for 
a VA examination for her back pain.  The 
examiner should solicit a detailed 
history pertaining to her back symptoms.  
All necessary diagnostic tests should be 
accomplished.  The examiner should 
provide a diagnosis (diagnoses) for the 
appellant's back condition(s).  The 
examiner should then state whether each 
such diagnosed condition of the back was 
first manifested in service.  The claims 
file should be made available for the 
examiner's review.  The examiner is 
referred to the service and post-service 
medical records which indicate complaints 
of back pain and the varied etiology 
provided for the back pain.

5.  The appellant should be scheduled for 
a VA examination for her stomach 
condition.  The examiner should solicit a 
detailed history pertaining to her 
stomach symptoms.  All necessary 
diagnostic tests should be accomplished.  
The examiner should provide a diagnosis 
(diagnoses) for the appellant's stomach 
symptoms.  The examiner should then state 
whether each such diagnosed condition of 
the stomach (if any) was first manifested 
in service.  The claims file should be 
made available for the examiner's review.  
The examiner is referred to the service 
and post-service medical records which 
record her complaints and the varied 
diagnoses.  

6.  The appellant should be scheduled for 
a VA examination for her claimed eye 
condition.  All necessary diagnostic 
tests should be accomplished.  The 
examiner is requested to state the 
diagnosis of any disability of the eyes 
and indicate the date of onset of any 
such disability.  If the appellant has 
refractive error, that fact must be 
specifically noted in the report.  The 
claims file should be made available to 
the examiner for review.  

7.  The appellant should be scheduled for 
a VA examination for her sinus condition.  
All necessary diagnostic tests should be 
accomplished.  The examiner is asked to 
state whether the appellant has a chronic 
sinus condition and to indicate the date 
of onset of any such condition.  The 
claims file should be made available to 
the examiner for review.  

8.  The appellant should be scheduled for 
a comprehensive VA examination for 
nonservice-connected pension purposes.

9.  The appellant should be scheduled for 
a VA psychiatric examination.  The 
examiner is to state the diagnosis of her 
psychiatric disorder and the date of 
onset of any such disorder.  The examiner 
is specifically asked to state whether 
the appellant has post-traumatic stress 
disorder as a result of any stressor 
incurred in service.  The RO is to take 
the necessary steps to verify any alleged 
stressor.  The claims file should be made 
available to the examiner for review.

10.  The appellant should be scheduled 
for a VA examination to determine whether 
she has hypertension and if so, the date 
of onset.  All necessary diagnostic tests 
should be accomplished.  The claims file 
should be made available to the examiner 
for review.

11.  The RO should then readjudicate the 
claims on appeal.

12.  Pursuant to 38 C.F.R. § 3.655 
(2000), when a claimant fails to report 
for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record. When the claimant 
pursuing an original, reopened or claim 
for an increase without good cause fails 
to report for examination, the claim will 
be denied. However, the Secretary must 
show a lack of good cause for failing to 
report. Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination. This Remand serves as notice 
of the regulation.

13. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, following the appropriate appellate 
procedures, the claim should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.
 


		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals



 



